Citation Nr: 0028860	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  90-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extension of the veteran's delimiting date 
for the purpose of receiving educational assistance benefits 
under Chapter 34, Title 38, United States Code.

(The Board addresses the issue of entitlement to an effective 
date prior to November 16, 1989, for a 100 percent evaluation 
for bipolar disorder in a separate decision.)


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1989 
rating decision, in which the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia denied the 
veteran an extension of his delimiting date for the purpose 
of receiving Chapter 34 benefits.  The Board remanded this 
claim to the RO in Roanoke, Virginia, in October 1991 and 
November 1994, and to the RO in Louisville, Kentucky, in 
September 1996.  In October 1997, following development by 
the ROs, the Board denied the claim.

The veteran appealed the Board's October 1997 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(Court).  Based on a Joint Motion for Partial Vacation and 
Remand and to Stay Further Proceedings (joint motion) filed 
by the parties in August 1999, the Court, in pertinent part, 
vacated the Board's October 1997 decision denying an 
extension of the veteran's delimiting date and remanded the 
matter for readjudication in accordance with the joint 
motion.  


FINDINGS OF FACT

1.  The veteran had active military service from August 1975 
to September 1979.

2.  The veteran's delimiting date for receipt of Chapter 34 
educational assistance benefits was September 30, 1989.

3.  The veteran was not prevented from initiating or 
completing a program of education prior to October 1, 1989, 
because of a physical or mental disability.



CONCLUSION OF LAW

The evidence does not satisfy criteria for an extension of 
the veteran's delimiting date for the purpose of receiving 
educational assistance benefits under Chapter 34, Title 38, 
United States Code, beyond September 30, 1989.  38 U.S.C.A. § 
3462 (West 1991); 38 C.F.R. § 21.1043 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of his delimiting date for the 
purpose of receiving Chapter 34 educational assistance 
benefits on the basis that he was physically and mentally 
precluded from pursuing his education from 1979 to 1984.  
Prior to December 31, 1989, Chapter 34 educational assistance 
benefits were available to qualified veterans who entered 
active duty at any time during the period extending from 
January 31, 1955 and January 1, 1977.  38 U.S.C.A. 
§ 3452(a)(1) (West 1991).   Generally, an eligible veteran 
had 10 years after the date of his or her last discharge or 
release from active duty to utilize up to 45 months of these 
benefits.  However, in limited circumstances, a veteran could 
be found entitled to an extended period of eligibility.  38 
C.F.R. § 21.1043 (as in effect prior to May 24, 1996).  For 
instance, an extension could be granted when the veteran was 
prevented from initiating or completing his or her chosen 
program of education within the applicable delimiting period 
due to a physical or mental disability that did not result 
from his or her own willful misconduct.  38 C.F.R. 
§ 21.1034(a)(2) (1995). 

The Board notes that the Chapter 34 educational assistance 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e) 
(West 1991); 38 C.F.R. § 21.1042(a)(2) (1995).  Preceding the 
expiration of this program, on May 24, 1996, the federal 
regulations pertaining to the administration of Chapter 34 
benefits were rescinded.  Therefore, these regulations no 
longer have legal effect.  However, as they were in effect 
when the veteran initially filed his claim and pertain to the 
time period at issue, the Board will consider them in 
determining the merits of the veteran's claim.

The veteran in this case had active service from August 1975 
to September 1979.  A May 1984 Certificate of Eligibility 
indicates that, based on this service, the veteran was 
awarded Chapter 34 educational assistance benefits and 
assigned a delimiting date of September 30, 1989 for 
receiving these benefits.  In a written statement submitted 
in December 1988, the veteran requested a five year extension 
of this delimiting date on the basis that he was precluded 
from pursuing an education from 1979 to 1984 due to mental 
illness and ulcerative colitis.  In support of his claim, the 
veteran submitted an employment history and reports of 
psychological and psychiatric evaluations.  

In his employment history, the veteran indicates that, from 
1979 to 1984, he was fired from two jobs and the U.S. Army 
Reserve and U.S. Navy Reserve due to multiple reasons 
including: (1) he was not qualified medically; (2) he was not 
able to get along with clients; and (3) he had psychological 
and alcohol-related problems.  

Medical evidence of record reflects that, from 1979 to 1984, 
the veteran was treated for or diagnosed with multiple 
physical problems, including soft tissue swelling of the 
right middle finger, a positive tuberculin skin test, a wart-
like lesion on the right heel, tonsillar pillar/squamous 
papilloma, ear and upper respiratory infections, and dental 
and gastrointestinal complaints.  The latter complaints, 
diagnosed as ulcerative colitis, appear to have been the most 
serious during the time period at issue, necessitating a 
seven-day hospitalization in December 1982.  There is no 
medical opinion in the VA outpatient treatment records or 
hospitalization reports or VA examination reports indicating 
that these physical disorders were so severe as to prevent 
the veteran from pursuing a program of education.

From 1979 to 1984, the veteran was also treated for 
psychiatric problems.  However, contrary to the veteran's 
contentions, records of this treatment do not indicate that 
the veteran's psychiatric disability, alone or in conjunction 
with the physical disorders noted above, was of such severity 
as to prevent the veteran from pursuing a program of 
education.  In fact, pertinent records note that the veteran 
was employed during the time period at issue, a fact that 
suggests that he was equally capable of pursuing an 
education.

For instance, during a VA neuropsychiatric examination in 
November 1979, the veteran indicated that he had no 
complaints related to his mental health and was actively 
seeking for a job.  The VA examiner diagnosed manic 
depression, in a good state of remission, well stabilized on 
medication.  Moreover, during VA outpatient treatment in 1979 
and 1980, the veteran was noted to be on medication for manic 
depression and to have manic tendencies.  However, examining 
physicians indicated that the veteran appeared to be doing 
well.

In December 1982, a VA psychiatrist and psychologists 
evaluated the veteran.  During these evaluations, it was 
indicated that the veteran had been functioning quite 
adequately in his occupation since his discharge from 
service, but had not accepted that he had been seriously ill 
in the past and was at risk for experiencing a reoccurrence 
of mental illness in the future.  The psychiatrist noted that 
the veteran was displaying symptoms of mental illness, 
including delusional behavior and anxiety with hypomanic 
features.  He did not, however, indicate that these symptoms 
precluded the veteran from pursuing an education.  The 
psychology technician and counseling psychologist found that 
the veteran exhibited defense mechanisms of denial, 
intellectualization and projection, and impulsivity, 
immaturity and paranoid ideation.  They nonetheless concluded 
that the veteran was not at that time actively psychotic.  

The veteran underwent psychiatric and psychological 
evaluations by U.S. Army medical personnel in August 1984.  
During the former evaluation, the veteran reported that he 
had not sought treatment for his mental health since his 1979 
in-service hospitalization.  Relying on an interview of the 
veteran, a review of the record, and results of testing 
conducted by the psychologist, the psychiatrist indicated 
that the veteran's mental status and behavior had been 
inconsistent and unstable since his discharge from service.  
He concluded that the veteran had a severe personality 
disorder with avoidant, compulsive and borderline personality 
traits, which rendered him emotionally unstable and caused 
his behavior to be highly unpredictable particular during 
stressful periods.  Again, however, neither the psychiatrist 
nor the psychologist indicated that symptoms of the veteran's 
personality disorder precluded him from pursuing an 
education.

Clearly, according to the evidence noted above, the veteran 
was not prevented from initiating or completing a program of 
education from 1979 to 1984, because of a physical or mental 
disability.  The veteran does not contend that he was 
prevented from doing so from 1984 to October 1, 1989, when 
his delimiting date expired.  However, for the sake of being 
thorough, the Board will address this matter.  

During the pendency of the veteran's appeal to the Court, the 
veteran's representative retained Donald S. Scott, Ph.D., for 
the purpose of rendering an opinion as to the earliest date 
as of which the veteran became totally disabled as a result 
of his service-connected psychiatric disability.  In his 
report, Dr. Scott indicated his belief that, by 1984, the 
veteran had repeatedly demonstrated that he was unable to 
work or to work reliably as a result of his bipolar disorder. 

Dr. Scott interviewed the veteran and reviewed the veteran's 
employment and medical histories prior to offering an 
opinion.  Thereafter, he noted that the veteran had been 
fired from jobs because of his inability to sell effectively 
and to get along with others and concluded that there was 
good evidence in the record that the veteran's bipolar 
disorder prevented him from working reliably soon after his 
discharge from service and no later than 1984.  That 
notwithstanding, he did not opine that the veteran was unable 
to pursue an education from 1984 to October 1, 1989.  In 
fact, a VA Form 22-1990 (Application for Education Benefits) 
received in April 1989, various enrollment certifications and 
correspondence with educational institutions reflect that the 
veteran was enrolled in and completed courses at multiple 
colleges during the time period at issue.  This evidence, 
alone, clearly reflects that the veteran's psychiatric 
disability, however disabling industrially, did not preclude 
him from pursuing an education from 1984 to October 1, 1989. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to an 
extension of the veteran's delimiting date for the purpose of 
receiving educational assistance benefits under Chapter 34, 
Title 38, United States Code.  There is not an approximate 
balance of positive and negative evidence in this case to 
resolve reasonable doubt in the veteran's favor.  His claim 
must therefore be denied.


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

